Citation Nr: 0033896	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a malignant brain 
tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for a brain tumor, to include as being due to 
exposure to herbicides (Agent Orange).


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

The veteran claims that he has a tumor in his brain as a 
result of having been exposed to Agent Orange while serving 
in Vietnam.  He has been diagnosed with a malignant glioma of 
the brain, which he claims is equivalent to a malignant 
glomus tumor.

The Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a certain listed disability, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (2000); 
McCartt v. West, 12 Vet. App. 164, 166 (1999).  Specifically, 
if the veteran has one of the "certain listed 
disabilit[ies]," it shall be service connected, as long as 
the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service.  One of 
the "certain listed disabilit[ies]" is a malignant glomus 
tumor, which is a soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The new legislation requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty.

The veteran submitted a statement from a private physician, 
Dr. Glenn Fortini, who stated he had treated the veteran for 
a seizure disorder secondary to a right cerebral hemisphere 
glioma and that the veteran had undergone surgery and 
radiation therapy.  Dr. Fortini concluded the following: 
"Since [the veteran] served in Vietnam from July 1970 to 
July 1971, where he was reportedly exposed to Agent Orange, 
it is appropriate to consider that the tumor itself could 
have been related to such exposure."  The Board notes that 
Dr. Fortini's medical records have not been associated with 
the claims file and finds that such records should be 
obtained.

Based on the above evidence, the veteran has brought forth 
evidence of a diagnosis of a malignant glioma of the brain.  
Additionally, he and Dr. Fortini have attributed this to 
service, particularly exposure to herbicides.  Thus, the 
evidence of record establishes that a VA examination, to 
include a medical opinion, is necessary to make a decision on 
this claim.

Additionally, the Board finds that further development is 
necessary to determine whether the veteran was actually 
exposed to Agent Orange while in Vietnam.  Although the RO 
has conceded such, the Board is not bound by the RO's 
determination.

Finally, the veteran has submitted a June 1995 letter, which 
shows that the veteran was granted benefits under the Agent 
Orange Payment Program.  The Special Master for Appeals 
stated that he had reviewed the veteran's file and concluded 
that the veteran was 100 percent disabled and eligible for 
the participation in the payment program.  The Board finds 
that the records upon which this decision was based would be 
relevant to the veteran's current claim for service 
connection and that an attempt to obtain the records must be 
made.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his malignant 
glioma of the brain.  The RO should 
inform the veteran that he should give VA 
a release form to allow VA to obtain the 
records from Dr. Glenn Fortini.  
Additionally, the RO should inform the 
veteran that he should give a release 
form to allow VA to obtain the records 
upon which the grant of benefits under 
the Agent Orange Payment Program was 
based.

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

If the veteran indicates that he has 
received treatment at a VA facility, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should submit a copy of the 
veteran's service personnel records to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, and request whether 
the veteran was in an area that herbicide 
exposure occurred.  Any information 
obtained is to be associated with the 
claims folder.

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the malignant brain tumor.  
The examiner must have an opportunity to 
review the veteran's claims file, to 
include his service medical records and 
the records received from the USASCRUR.  
After reviewing the available medical 
records and examining the veteran, the 
examiner should be requested to provide a 
diagnosis as to what the veteran has or 
had and whether such diagnosis is the 
same as a malignant glomus tumor.  The 
examiner is then asked to provide an 
opinion as to whether it is at least as 
likely as not that the tumor of the 
brain, whatever the diagnosis is, was due 
to any incident in service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include upon what medical 
principles the opinions are based and 
citation to the evidence of record upon 
which the opinion is based.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a brain tumor, to 
include as being due to Agent Orange 
exposure. 

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


